Name: Commission Regulation (EU) 2018/175 of 2 February 2018 amending Annex II to Regulation (EC) No 110/2008 of the European Parliament and of the Council on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks
 Type: Regulation
 Subject Matter: marketing;  consumption;  beverages and sugar
 Date Published: nan

 6.2.2018 EN Official Journal of the European Union L 32/48 COMMISSION REGULATION (EU) 2018/175 of 2 February 2018 amending Annex II to Regulation (EC) No 110/2008 of the European Parliament and of the Council on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 110/2008 of the European Parliament and of the Council of 15 January 2008 on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks (1), and in particular Article 26 thereof, Whereas: (1) Annex II to Regulation (EC) No 110/2008 provides that the sales denomination of spirit drinks of the category 9 Fruit spirit has to be spirit preceded by the name of the fruit, berry or vegetable used. However, in some official languages those sale denominations are traditionally expressed by completing the name of the fruit with a suffix. The indication of a sale denomination consisting of the name of the fruit completed by a suffix should therefore be allowed for fruit spirits labelled in those official languages. (2) In Annex II to Regulation (EC) No 110/2008 the specifications of the category 10 Cider spirit and perry spirit do not clearly provide for the possibility of distilling cider and perry together in order to produce this category of spirit drink. However, in some cases the spirit drink is traditionally obtained from the distillation of both cider and perry together. The definition of this category of spirit drinks should therefore be modified in order to explicitly allow for the possibility to distil cider and perry together where this is provided for by traditional production methods. For those cases, it is also necessary to determine rules on the corresponding sales denomination. In order to avoid difficulties for economic operators, it is also appropriate to establish a transitional provision concerning the sales denomination of spirit drinks produced before the entry into force of this Regulation. (3) Annex II to Regulation (EC) No 110/2008 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Spirit Drinks, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 110/2008 is amended as follows: (1) point (f) of category 9 is replaced by the following: (f) The sales denomination of a fruit spirit shall be spirit  preceded by the name of the fruit, berry or vegetable, such as: cherry spirit, which may also be named kirsch, plum spirit, which may also be named slivovitz, mirabelle, peach, apple, pear, apricot, fig, citrus or grape spirit or other fruit spirits. This sales denomination may be expressed by the name of the fruit completed by a suffix when expressed in the Czech, Croatian, Greek, Polish, Slovakian, Slovenian and Romanian languages. It may be also called wasser, with the name of the fruit. The name of the fruit may replace spirit  preceded by the name of the fruit, solely in the case of the following fruits:  mirabelle (Prunus domestica L. subsp. syriaca (Borkh.) Janch. ex Mansf.),  plum (Prunus domestica L.),  quetsch (Prunus domestica L.),  fruit of arbutus (Arbutus unedo L.),  Golden Delicious  apple. If there is a risk that the final consumer does not easily understand one of those sales denominations not containing the word spirit , the labelling and presentation shall include the word spirit , which may be supplemented by an explanation.; (2) Category 10 is replaced by the following: 10. Cider spirit, perry spirit and cider and perry spirit (a) Cider spirit, perry spirit and cider and perry spirit are spirit drinks which meet the following conditions: (i) they are produced exclusively by the distillation at less than 86 % vol. of cider or perry so that the distillate has an aroma and taste derived from the fruits; (ii) they have a quantity of volatile substances equal to or exceeding 200 grams per hectolitre of 100 % vol. alcohol; (iii) they have a maximum methanol content of 1 000 grams per hectolitre of 100 % vol. alcohol. The condition referred to in point (i) shall not exclude spirit drinks produced by traditional production methods which allow for the distillation of both cider and perry together. In those cases, the sales denomination shall be cider and perry spirit . (b) The minimum alcoholic strength by volume of cider spirit, perry spirit and cider and perry spirit shall be 37,5 %. (c) No addition of alcohol as defined in point (5) of Annex I, diluted or not, shall take place. (d) Neither cider spirit nor perry spirit nor cider and perry spirit shall be flavoured. (e) Cider spirit, perry spirit and cider and perry spirit may only contain added caramel as a means of adapting colour.. Article 2 Spirit drinks belonging to category 10 in Annex II to Regulation (EC) No 110/2008 and sales denominations of which meet the requirements of that Regulation at the time of entry into force of this Regulation may continue to be placed on the market until stocks are exhausted. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 February 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 39, 13.2.2008, p. 16.